ICJ_058_NuclearTests_AUS_FRA_1974-12-20_ORD_01_NA_02_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 20 XIE 74) 531

La Cour,
A Punanimité,
Dit que la requête par laquelle le Gouvernement fidjien demande à

intervenir dans linstance introduite par l’Australie contre la France
tombe et que la Cour n’a plus aucune suite a lui donner.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de
la Paix, à La Haye, le 20 décembre mil neuf cent soixante-quatorze, en
quatre exemplaires, dont l’un restera déposé aux archives de la Cour et
dont les autres seront transmis respectivement au Gouvernement fidjien,
au Gouvernement australien et au Gouvernement de la République
frangaise.

Le Président,
(Signé) Manfred LACHS.

Le Greffier,
(Signé) S. AQUARONE.

M. Gros, juge, fait la déclaration suivante:
{Translation j

I voted in favour of the present decision for reasons other than those
stated in the Order. The document filed by the Government of Fiji on
16 May 1973 could not in any way be regarded as a request to be permit-
ted to intervene, within the meaning of Article 62 of the Statute, and the
request should have been dismissed in limine.

M. ONYEAMA, juge, fait la déclaration suivante:
[Traduction]

Jai voté pour l’ordonnance, bien que, selon moi, le motif sur lequel
elle repose, à savoir que la demande de l'Etat requérant est désormais
sans objet et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle l’intervention puisse se greffer, implique une prémisse que je ne
suis pas en mesure d'accepter. Cette prémisse est que, si la demande avait
eu un objet et si la Cour avait été appelée à se prononcer à son égard, il
aurait existé une possibilité d'intervention en l’espèce.

À aucun moment qui intéresse la présente instance, Fidji n’a été partie
à l’Acte général de 1928 et n’a accepté la clause facultative du Statut de la
Cour, qui ont été invoqués par l’Etat demandeur pour établir la compé-

5
ESSAIS NUCLÉAIRES (ORDONNANCE 20 XII 74) 532

tence de la Cour, et il n’a pas non plus invoqué un titre quelconque de
juridiction vis-à-vis de la France dans sa requête à fin d'intervention.

La Cour aurait dû statuer sur cette requête elle-même comme le lui
prescrit l’article 62 de son Statut et aurait dû, à mon avis, la rejeter pour
le motif que la condition de réciprocité qui accompagne l’acceptation de
la juridiction obligatoire de la Cour n’était nullement remplie entre Fidji
et la France.

M. DILLARD et sir Humphrey WALDOCK, juges, font la déclaration
commune suivante:

[Traduction ]

L’ordonnance dit que la Cour, ayant considéré la demande de l’Austra-
lie comme désormais sans objet, n’a plus aucune suite à donner à cette
demande et qu’en conséquence il n’existe désormais plus d’instance sur
laquelle une intervention puisse se greffer. De ce fait, d’après la Cour, la
requéte du Gouvernement fidjien tombe.

La conclusion découle logiquement de la prémisse. En tant que membres
de la Cour, liés par la décision rendue en l’affaire des Essais nucléaires, nous
sommes donc tenus de voter pour l’ordonnance. Il n’est manifestement
pas possible que le Gouvernement fidjien intervienne à l’instance dès lors
que, en vertu de l’arrêt de la Cour, aucune instance n’existe.

Cela dit, nous nous sentons l’obligation de dire que nous n’acceptons
pas la prémisse sur laquelle repose la conclusion de la Cour. Comme
l'indique de façon détaillée l’opinion dissidente que nous présentons avec
nos collègues, nous ne souscrivons pas à la décision de la Cour selon
laquelle il n’y a aucune suite à donner à Ja demande formulée par l’Austra-
lie contre la France.

Si les vues de la minorité l'avaient emporté dans l'affaire Australie c.
France, il aurait fallu examiner la question de l’intervention de Fidji afin
de déterminer s’il existait un lien juridictionnel suffisant entre Fidji et la
France pour justifier l'intervention de Fidji en vertu de l’article 62 du
Statut de la Cour. De plus, on aurait dû selon nous donner à Fidji la
possibilité de se faire entendre sur la question avant de prendre une
décision.

Il résulte de ce qui précède que, tout en nous estimant tenus de voter
pour l'ordonnance que rend la Cour, nous avons pour ce faire des motifs
qui diffèrent à certains égards de ceux que la Cour a avancés.

M. JIMÉNEZ DE ARÉCHAGA, juge, fait la déclaration suivante:
[Traduction ]

J'ai voté pour le rejet de la requête par laquelle Fidji demandait à inter-
venir en vertu de l’article 62 du Statut, mais pour un autre motif que celui

6
